DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “mood” in claims 1, 4, 6, 7, 9, 11, 14, and 15 is used by these claims to mean a variety of non-mood-related human activity such as location of the human actor, velocity of the human, traffic patterns (e.g. heavy/crowded traffic flow), eye movement, head orientation, arm position, gait, and movement patterns while the accepted meaning of “mood” is human mental state a conscious state of mind or predominant emotion. The term “mood” as used in the claims is indefinite because the specification does not clearly redefine the term.  Indeed, the specification confusingly and inconsistently defines, in [0013], that “As used herein, the term ‘mood’ is meant to reflect an emotional state of a human by type, and in some cases, by type and magnitude or strength” but then proceeds to outline a wide variety of human activity that is detected as an alleged “mood of the human actor”.  In other words, the common understanding an Applicant’s own definition of human “mood” in [0013] does not include merely detecting the location of the human actor, velocity of the human, traffic pattners (e.g. human presence, heavy/crowded traffic flow), eye movement, head orientation, etc. but the specification nonetheless sweeps these non-mood-related activities as somehow corresponding to “mood” thus raising serious clarity issues as to the scope of this term.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimedoff invention.

Claims 1, 2, 3, 4, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pitre (US 20170011258 A1).
Claim 1
	In regards to claim 1, Pitre discloses a control system for a robot {Figs. 1-4, 15, abstract, [0003]-[0008] and cites below}, the control system comprising: 
a memory to store instructions; at least one processor {see Fig. 15 wherein each of the image collection machine 1520, analysis server 1530 and controlled machine (robot) 1540 have a processor and memory as further discussed in [0074]-[0086]} to execute the instructions to: 
obtain sensor data from multiple sensors that are aligned to sense a region where the robot operates {see [0009] in the Summary disclosing obtaining images from one or more camera(s). As to “sense a region where the robot operates” see Fig. 4 showing the operational environment for interaction between a human and robot. Moreover, the specification generally is intended for interaction between human and robot based on detected human mood which means that the robot and human are in close proximity and the sensors sense a region where the robot operates to enable detecting a person’s smile and moving towards the person in [0032] or using the robot to reinforce certain behaviors or provide entertainment in [0033].  See also, Fig. 1, obtain series of images step 110 and [0034].  See also the other sensors 313 in Fig. 3, [0044], [0052] discussing a combination of cameras and/or sensors, motion sensors, infrared sensors, physiological sensors, 3D, phone camera, webcam, depth camera, etc.}; 
determine, based on input detected from the multiple sensors, a physical characteristic of a human actor that is located in the region where the robot operates 
{See Fig. 1 analyze images for mental state data step 120 which includes analyzing facial expressions (physical characteristic of human actor) as per [0034], [0054], [0060]-[0063].  See also facial analysis engine 320 in Fig. 3, [0044], [0052]}; 
detect a mood of the human actor based on the physical characteristic
{See Fig. 1, infer mental state step 140, [0038]. See also Fig. 3 Generate mental state information 340, [0044], [0064], [0067]}; and 
based on the detected mood of the human actor, cause the robot to alter its operation
{See Fig. 1, provide instruction to robot step 145, [0038]-[0039].  See also step 180, [0041], [0046]}
Claim 2
	In regards to claim 2, Pitre discloses a camera, and wherein the at least one processor executes the instructions to determine the physical characteristic by using the camera to detect a physical facial characteristic of the human actor {see cites above for claim 1 in which camera(s) gather images that are processed by the processor to determine facial expressions of the human}
Claim 3
	In regards to claim 3, Pitre discloses wherein at least one of the multiple sensors is offboard from the robot {see Fig. 6 and [0047]-[0048] which include mobile wireless devices such as table 650, mobile phone 642 all of which are “offboard sensors” that detect video data on the user mood.  See also Figs. 13 and 15 and [0052]}. 
Claim 4
In regards to claim 4, Pitre discloses wherein the at least one processor executes the instructions to detect the mood of the human actor by detecting, via a wireless receiver communicating with an offboard sensor, a location of the human actor, the location not within a field of view of an onboard camera sensor provided on the robot
{See cites above for claim 1.  See also Fig. 6 and [0047]-[0048] which include mobile wireless devices such as table 650, mobile phone 642 all of which are “offboard sensors” that detect video data on the user mood.  [0045], [0049] explains that the image processing can take place on the electronic device 420 or sent to remote server.  See also Figs. 13 and 15 and [0052]}.
Claim 5
In regards to claim 5, Pitre discloses wherein the offboard sensor includes a mobile computing device of the human actor {see Fig. 4 showing a human holding her mobile computing device.  See also [0045], [0052].  See also Fig. 6 and [0047]-[0048] which include mobile wireless devices such as table 650, mobile phone 642}.
Claim 7
In regards to claim 7, Pitre discloses, wherein the at least one processor executes the instructions to detect the mood of the human actor by detecting, based on input detected from the multiple sensors, a traffic pattern in the region where the robot operates {Note that “traffic pattern” is broadly defined by Applicant as heavy traffic flow relative to a period of time as per [0033] but that “heavy” is not defined and open to interpretation such as including the presence of any person during any time period. Thus, detecting a “traffic pattern” (claim 7) and causing the robot to alter its operation based on (claim 1) the “traffic pattern” has a BRI that includes a variety of conventional robot-human avoidance control that detects a human and avoids it including Pitre’s robot control method that is disclosed as performing evasive movements to avoid the human and avoiding colliding with the human as in [0038].}
Claim 8
In regards to claim 8, Pitre discloses a feedback mechanism to modify the operation of the robot in response to the detected mood {See cites above for claim 1.  See also Fig. 1, analyze second image 165, provide second instruction 170 to robot based on difference (feedback) between first and second images and provide instruction based on change 180, [0041]}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is are rejected under 35 U.S.C. 103 as being unpatentable over Pitre and Park (US 20170365277 A1)
Claim 6
Although Pitre discloses a mobile computing device with a variety of sensors communicating a wealth of data regarding the human actor to a server for analysis that causes the robot to alter its operation in numerous ways {images from cameras, speech from microphones, depth, and biosensors per [0042]-[0044], [0052], [0061] heart rate, respiration, blood sure and other sensors 313 control the velocity/speed of the robot based on this data as per [0039]}, Pitre is not relied upon to disclose wherein the mobile computing device of the human actor communicates a velocity of the human actor as recited in claim 6. 
Park is a highly analogous reference from the same field of robot control systems and solves the same problem of adapting/altering the robot operation based on the detected mood of a human.  See title, abstract, Figs. 1-3, 6, 9, 10a-c, 11, [0003]; robot shown in Figs. 10a-c, 11, [0035] and cites below. 
Park also teaches wherein the mobile computing device of the human actor communicates a velocity of the human actor {See [0046] teaching robot control for interaction with children that detects the motions and speed of the child to determine the robot’s expression output.  See also [0064] that uses speed of movement sequences to, for example, distinguish between mental states such as meditation states and excitement states.  See also peak angular velocity detected in [0040] and velocity in [0053]-[0056], [0067] that uses velocity to understand the body language of the human as they interact with social robots.   Note that Park also teaches using a smartphone (mobile computing device with offboard sensor) for any of the various processes in [0142]-[0143].  See also [0035] for smartphone and wireless links}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Pitre’s mobile computing device with a variety of sensors communicating a wealth of data regarding the human actor to a server for analysis that causes the robot to alter its operation in numerous ways to also include wherein the mobile computing device of the human actor communicates a velocity of the human actor as taught by Park because velocity increases the mental state determination as motivated by Park in [0064] and velocity also aids in understanding the body language of humans the robot is interacting with as motivated by Park in [0053]-[0056], [0067].


Claims 9-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pitre and Ichiboshi (US 20180114125 A1).
Independent Claim 9
In regards to claim 9, Pitre discloses a robot {Fig. 4, robot 430, [0045]; Fig. 15, robot 1540, [0075]-[0077]} comprising:
multiple onboard sensors {camera and audio sensor may be located/enabled on the robot as per [0044]. See also, Fig. 1, in which cameras obtain series of images step 110 and [0034].  See also the other sensors 313 in Fig. 3, [0044], [0052] discussing a combination of cameras and/or sensors, motion sensors, infrared sensors, physiological sensors, 3D, phone camera, webcam, depth camera, etc.};
a propulsion mechanism {See Fig. 1, provide instruction to robot step 145, [0038]-[0039] which includes robotic movement instructions such as translation, rotation, acceleration, changing locations, moving to a location or person all of which require a propulsion mechanism.  See also step 180, [0041], [0046]};
at least one processor coupled to the multiple onboard sensors; a memory coupled to at least one processor, the memory storing instructions that, when executed by the at least one processor, {see Fig. 15 wherein each of the image collection machine 1520, analysis server 1530 and controlled machine (robot) 1540 have a processor and memory as further discussed in [0074]-[0086]}
cause the robot to perform operations that include:
obtaining sensor data from the multiple 
{see [0009] in the Summary disclosing obtaining images from one or more camera(s). The specification generally is intended for interaction between human and robot based on detected human mood which means that the robot and human are in close proximity and the sensors sense a region where the robot operates to enable detecting a person’s smile and moving towards the person in [0032] or using the robot to reinforce certain behaviors or provide entertainment in [0033].  See also, Fig. 1, obtain series of images step 110 and [0034].  See also the other sensors 313 in Fig. 3, [0044], [0052] discussing a combination of cameras and/or sensors, motion sensors, infrared sensors, physiological sensors, 3D, phone camera, webcam, depth camera, etc.}; 
determining, based on input detected from the multiple 
{See Fig. 1 analyze images for mental state data step 120 which includes analyzing facial expressions (physical characteristic of human actor) as per [0034], [0054], [0060]-[0063].  See also facial analysis engine 320 in Fig. 3, [0044], [0052]}; 
detecting a mood of the human actor based on the physical characteristic
{See Fig. 1, infer mental state step 140, [0038]. See also Fig. 3 Generate mental state information 340, [0044], [0064], [0067]}; 
selecting a response to the detected mood; and controlling the propulsion mechanism to implement the response {See Fig. 1, provide instruction to robot step 145, [0038]-[0039] which includes selecting a response and sending robotic movement instructions such as translation, rotation, acceleration, changing locations, moving to a location or person all of which require a propulsion mechanism.  See also step 180, [0041], [0046]}.
Although Pitre discloses a robot with multiple onboard sensors and determining, based on input detected from the multiple sensors, a physical characteristic of a human actor that is located in a region where the robot operates to detect a mood of the human actor based on the physical characteristic, Pitre’s mainly discusses using offboard sensors for this determination and is not relied upon to disclose using onboard sensors to obtain sensor data that is then used for the determination of physical characteristics of the human.
Ichiboshi is a highly analogous reference from the same field of robot control based on detected human emotion (see cites below).  Ichiboshi teaches:
 a robot {Fig. 1, robot 20.  See also Figs. 2, 3, 5}
multiple onboard sensors {Fig. 2 robot 20 includes camera 214 and microphone 216 that are used to detect human expression as per [0019]- [0021], [0023]}
a propulsion mechanism {Fig. 2, motor 218, [0021], [0025]}
determining, based on input detected from the multiple onboard sensors, a physical characteristic of a human actor that is located in a region where the robot operates {[0021], [0023], [0031]-[0033]}; and
detecting a mood of the human actor based on the physical characteristic {emotion estimation unit 416, [0036]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Pitre’s robot with multiple onboard sensors that determines, based on input detected from the multiple sensors, a physical characteristic of a human actor that is located in a region where the robot operates to detect a mood of the human actor based on the physical characteristic, such that onboard sensors are used instead of offboard sensors for this determination as taught by Ichiboshi such that onboard sensors obtain sensor data that is then used for the determination of physical characteristics of the human as also taught by Ichiboshi because Pitre’s robot already includes onboard sensors suitable for such use, because doing so can provide the clearest image of the human when the robot is in close proximity to the user as compared with offboard sensor; and because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 10
In regards to claim 10, Pitre discloses a camera, and wherein determining the physical characteristic includes using the camera to detect a physical facial characteristic of the human actor {see cites above for claim 9 in which camera(s) gather images that are processed by the processor to determine facial expressions of the human}
Claim 11
In regards to claim 11, Pitre discloses wherein detecting the mood of the human actor includes detecting, via a wireless receiver communicating with an offboard sensor, a location of the human actor, the location not within a field of view of an onboard camera sensor provided on the robot {see Fig. 6 and [0047]-[0048] which include mobile wireless devices such as table 650, mobile phone 642 all of which are “offboard sensors” that detect video data on the user mood.  See also Figs. 13 and 15 and [0052]}. 
Claim 12
In regards to claim 12, Pitre discloses wherein the offboard sensor includes a mobile computing device of the human actor {see Fig. 4 showing a human holding her mobile computing device.  See also [0045], [0052].  See also Fig. 6 and [0047]-[0048] which include mobile wireless devices such as table 650, mobile phone 642}.


Claim 14
In regards to claim 14, Pitre discloses wherein detecting the mood of the human actor includes detecting, based on input detected from the multiple onboard sensors, a traffic pattern in the region where the robot operates {Note that “traffic pattern” is broadly defined by Applicant as heavy traffic flow relative to a period of time as per [0033] but that “heavy” is not defined and open to interpretation such as including the presence of any person during any time period. Thus, detecting a “traffic pattern” (claim 7) and causing the robot to alter its operation based on (claim 1) the “traffic pattern” has a BRI that includes a variety of conventional robot-human avoidance control that detects a human and avoids it including Pitre’s robot control method that is disclosed as performing evasive movements to avoid the human and avoiding colliding with the human as in [0038].}
Independent Claim 15
In regards to claim 15, Pitre discloses a method for controlling a robot {Fig. 4, robot 430, [0045]; Fig. 15, robot 1540, [0075]-[0077]. Method in Figs. 1, 2, and cites below}, the method comprising: 
obtaining, by a processor of a computer system, sensor data from multiple onboard sensors of the robot 
{camera and audio sensor may be located/enabled on the robot as per [0044]. See also, Fig. 1, in which cameras obtain series of images step 110 and [0034].  See also the other sensors 313 in Fig. 3, [0044], [0052] discussing a combination of cameras and/or sensors, motion sensors, infrared sensors, physiological sensors, 3D, phone camera, webcam, depth camera, etc.  See also Fig. 15 wherein each of the image collection machine 1520, analysis server 1530 and controlled machine (robot) 1540 have a processor and memory as further discussed in [0074]-[0086]}; 
based on input detected from the multiple onboard sensors, determining, by the processor of the computer system, a physical characteristic of a human actor that is located in a region where the robot operates
{See Fig. 1 analyze images for mental state data step 120 which includes analyzing facial expressions (physical characteristic of human actor) as per [0034], [0054], [0060]-[0063].  See also facial analysis engine 320 in Fig. 3, [0044], [0052]}; 
detecting, by the processor of the computer system, a mood of the human actor based on the physical characteristic
{See Fig. 1, infer mental state step 140, [0038]. See also Fig. 3 Generate mental state information 340, [0044], [0064], [0067]}; and 
based on the detected mood of the human actor, causing, by the processor of the computer system, the robot to alter its operation
{See Fig. 1, provide instruction to robot step 145, [0038]-[0039] which includes selecting a response and sending robotic movement instructions such as translation, rotation, acceleration, changing locations, moving to a location or person.  See also step 180, [0041], [0046]}. 




Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pitre and Ichiboshi as applied to claim 12 above, and further in view of Park.
Claim 13
Although Pitre discloses a mobile computing device with a variety of sensors communicating a wealth of data regarding the human actor to a server for analysis that causes the robot to alter its operation in numerous ways {images from cameras, speech from microphones, depth, and biosensors per [0042]-[0044], [0052], [0061] heart rate, respiration, blood sure and other sensors 313 control the velocity/speed of the robot based on this data as per [0039]}, Pitre is not relied upon to disclose wherein the mobile computing device of the human actor communicates a velocity of the human actor as recited in claim 13. 
Park is a highly analogous reference from the same field of robot control systems and solves the same problem of adapting/altering the robot operation based on the detected mood of a human.  See title, abstract, Figs. 1-3, 6, 9, 10a-c, 11, [0003]; robot Figs. 10a-c, 11, [0035] and cites below. 
Park also teaches wherein the mobile computing device of the human actor communicates a velocity of the human actor {See [0046] teaching robot control for interaction with children that detects the motions and speed of the child to determine the robot’s expression output device.  See also [0064] that uses speed of movement sequences to, for example, distinguish between mental states such as meditation states and excitement states.  See also peak angular velocity detected in [0040] and velocity in [0053]-[0056], [0067] that uses velocity to understand the body language of the human as they interact with social robots.   Note that Park also teaches using a smartphone (mobile computing device with offboard sensor) for any of the various processes in [0142]-[0143].  See also [0035] for smartphone and wireless links}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Pitre’s mobile computing device with a variety of sensors communicating a wealth of data regarding the human actor to a server for analysis that causes the robot to alter its operation in numerous ways to also include wherein the mobile computing device of the human actor communicates a velocity of the human actor as taught by Park because velocity increases the mental state determination as motivated by Park in [0064] and velocity also aids in understanding the body language of humans the robot is interacting with as motivated by Park in [0053]-[0056], [0067].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Z. -T. Liu et al., "A multimodal emotional communication based humans-robots interaction system," 2016 35th Chinese Control Conference (CCC), 2016, pp. 6363-6368, doi: 10.1109/ChiCC.2016.7554357 discloses a multi-modal emotional communication human-robot interaction control system.  See Figs. 2, 6 and 7 copied below.

    PNG
    media_image1.png
    581
    755
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    386
    470
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    560
    770
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486